DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. 
Applicant cites a portion of Runyon’s specification (col. 1, first para.) in page 7 of the remarks and contends “So it is clearly shown that the linear array mentioned in Runyon is a vertical array and BFN controls the elevation patterns (not the azimuth patterns).”
Examiner respectfully disagrees. 
Runyon teaches:
“The conductive surface of the ground plane operates to image the radiating elements over a wide coverage area, thereby enabling a radiation pattern within an azimuth plane of the antenna to be independent of any quantity of radiating elements. A central polarization control network (PCN), which is connected to the distribution network, can control the polarization states of the received signals distributed via the distribution network by the radiating elements.” (Abstract)

Runyon further teaches:

“Significantly, the antenna 10 shown in FIGS. 1-4 provides a planar array of radiating elements having dual polarization states and having substantially rotationally symmetric radiation patterns for a wide field of view. For example, the illustrated antenna design has a 90 degree HPBW within the azimuth plane of the antenna, which is achieved by the combination of the dual-polarized radiators and the ground plane.” (Col. 13, last para.)

A skilled artisan would appreciate that any antenna with a radiation pattern in an azimuth plane, where the antenna has “a 90 degree HPBW within the azimuth plane” must have azimuth pattern control. Absent such control, a 90 degree HPBW within the azimuth plane cannot be obtained. 


In page of 8 of the remarks, Applicant provides differences between the instant invention and prior art in tabular form, comparing parameters such as “type of element”, “azimuth beam width (°)”, “BFN type”, “number of antenna ports”, etc.  However, specifics of these parameters are NOT claimed. MPEP 2111.01(II) states "[t]hough understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment." Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004).
Absent specific limitations to clearly discern the invention, prior art reads well on the breadth of claims 1 and 13. 
Nonetheless, scope of the invention cannot be ascertained in view of the 35 USC 112(a) and 112(b) rejections as follows. 


Claim Objections
Claims 5 and 15 are objected to because of the following informalities:  
Claim 5 reciting “at least one compact hybrid couplers” appears to be a typo, which should read --at least one compact hybrid coupler--. 
Claim 15 reciting “wherein said control circuitry for elevation beam” should read --wherein said another two sets of control circuitry for elevation beam-- for clarity.
Appropriate correction is required.


Specification
The disclosure is objected to because of the following informalities:
Amended spec. ¶ [0032] of 8/10/20 disclosing “shapes the beam of diploe antenna” should read --shapes the beam of dipole antenna--. 
Appropriate correction is required.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, claim 13 reciting “at least another two sets of control circuitry for controlling at least one elevation beam produced on said array reflector” and claim 15 reciting “wherein said control circuitry for elevation beam forming comprises rotatory phase shifters with remote control capability of electrical down-tilt function” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by 

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 
40A-D, 50 and 140A-D as disclosed in ¶ [0032] of the 8/10/20 spec. 
150A-C, 101-105 and 141 as disclosed in ¶ [0035] of the 8/10/20 spec.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 13 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 13, last two lines reciting “at least another two sets of control circuitry for controlling at least one elevation beam produced on said array reflector” is new matter. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
	
1, 2, 5, 11 and 13-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 (third clause) reciting “a pair of antenna elements…and…another pair of antenna elements” are indefinite, since it’s unclear whether these pairs of antenna elements are part of “a plurality of antenna elements” recited in line 3 or antenna element in addition to the plurality of antenna elements. For purposes of examination, this limitation will be interpreted as --a pair of antenna elements of the plurality of antenna elements…and…another pair of antenna elements of the plurality of antenna elements--. 
Claim 1, last clause reciting “wherein said antenna elements” is indefinite, since it’s not understood which of “a plurality of antenna elements”, “a pair of antenna elements” and “another pair of antenna elements” is being referred to. 

Claims 2, 5, 11 and 19 are rejected for depending therefrom. 
Claim 13, lines 5-6 reciting “each one of said at least one set of control circuitry” is indefinite for lacking antecedent basis, i.e., it’s unclear if this limitation is related to “at least two sets of control circuitry” recited in lines 4-5 of the claim. 
Claim 13, last two lines reciting “at least one elevation beam produced on said array reflector” is indefinite, since scope of this limitation cannot be ascertained, i.e., it’s unclear how the elevation beam is produced on the reflector. 
Claim 13, lines 7-8 reciting “the antenna elements” is indefinite, since it’s not understood which of “a plurality of antenna elements” and “a pair of antenna elements” is being referred to. 
Claims 14-18 and 20 are rejected for depending therefrom. 
There should be a clear recitation of interrelated structure in order to provide a complete and operable antenna array. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 13 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over “Runyon” (5,966,102). 
Claim 1: As best understood, Runyon discloses an antenna array comprising: 
an array reflector 14 (Fig. 2); 
a plurality of antenna elements 12 positioned in a line on a front side of said array reflector 14, said plurality of antenna elements defining a single row on said array reflector (see Fig. 2); and 
at least two sets of (“BFN”) control circuitry 16 (said sets separated by PCN 18) for controlling at least four beams produced by said single row of said array (seventeen antenna elements total, hence greater than four beams produced), a first one 16 (on left, Fig. 1) of said sets of control circuitry being located on said front side of said array reflector and between a pair of antenna elements (see Fig. 2), and second one 16 (on right) of said sets of control circuitry being located on said front side of said array reflector and between another pair of antenna elements (see Fig. 2), 
wherein said antenna elements are controlled by said two sets of control circuitry with +45 deg and -45 deg polarizations (col. 3, ll. 29-57: a skilled artisan would recognize that “dual polarized” encompasses +45 deg and -45 deg polarizations due to the cross polarized antenna elements 12a, 12b), each of said two sets of control circuitry 16 being integrated with feeding circuits 58 (Fig. 8) of the antenna elements feeding and located on said front side of said array reflector (see Figs. 2-4).
Runyon fails to expressly teach the first one of said sets of control circuitry form a first azimuth beamforming network, and the second one of said sets of control circuitry form a second azimuth beamforming network.
However, Runyon teaches “[a] ground plane is positioned generally parallel to and spaced apart from the radiating elements by a predetermined distance. The ground plane typically has sufficient radio-electric extent in a plane transverse to the antenna to image the radiating elements over a wide 
Hence, by virtue of “enabling a radiation pattern within an azimuth plane of the antenna” and two beamforming networks 16 shown in Fig. 1 of Runyon, a skilled artisan would appreciate that the two control circuitries 16 respectively form an azimuth beamforming network.  
Runyon further teaches “[t]he BFN 16 is supported by the front conductive surface of the ground plane 14 and distributes electromagnetic signals to and from the dipole antennas of the radiating elements 12. The BFN 16 uses a pair of distribution networks for the dual polarized array assembly, one for each polarization state.” (col. 11, ll. 24-29)
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to design Runyan’s antenna array such that the first one of said sets of control circuitry form a first azimuth beamforming network, and the second one of said sets of control circuitry form a second azimuth beamforming network, in order to facilitate dual polarized array operation and enable a radiation pattern within an azimuth plane of the antenna to be independent of any quantity of the radiators. 

Claim 2: Runyon fails to teach wherein said single row comprises seven antenna elements, each of said seven antenna elements being an element in a column on said array reflector.
However, Runyon teaches “[t]he ground plane typically has sufficient radio-electric extent in a plane transverse to the antenna to image the radiating elements over a wide coverage area, thereby enabling a radiation pattern within an azimuth plane of the antenna to be independent of any quantity of the radiators.” (Abstract)

Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify Runyon’s antenna array such that wherein said single row comprises seven antenna elements, each of said seven antenna elements being an element in a column on said array reflector, in order to image the radiating elements over a wide coverage area, thereby enabling a radiation pattern within an azimuth plane of the antenna to be independent of any quantity of the radiators. 
Claim 5: Runyon fails to expressly teach wherein said at least one set of said two sets of control circuitry includes at least one compact hybrid coupler with a coupled line structure. 
However, Runyon suggests using desired type(s) of hybrid coupler(s) to “accept the receive signals and, in turn, output a receive signal” having a vertical, horizontal linear and/or right hand circular polarization state (col. 4, ll. 9-29).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify Runyon’s invention such that wherein said at least one set of said two sets of control circuitry includes at least one compact hybrid coupler with a coupled line structure, in order to facilitate desired polarization state(s). 

Claim 13: As best understood, Runyon discloses an antenna array comprising: 
an array reflector 14 (Fig. 2); 
a plurality of antenna elements 12 positioned in a line on a front side of said array reflector, said plurality of antenna elements defining a single row on said array reflector, at least two sets of (BFN) control circuitry 16 (each separated by 18) for controlling at least four azimuth beams produced by said 
a plurality of antenna element rows (10a-c, Fig. 5) positioned in a line on a front side of said array reflector (each row respectively having a reflector), said plurality of antenna element rows defining a planar array on said array reflector (see Fig. 5 and col. 4, first-second paras.). 
Runyon fails to expressly tach at least another two sets of control circuitry for controlling at least one elevation beam produced on said array reflector.
However, Runyon teaches “The PCN, which is connected to the distribution network, can control the polarization states of the received signals distributed via the distribution network by the radiating elements. More particularly described, the present invention provides an antenna having a planar array of dual polarized radiating elements characterized by dual simultaneous polarization states and having substantially rotationally symmetric element radiation patterns. The array radiation patterns comprise a first radiation pattern in an elevation plane of the antenna and a second radiation pattern in an azimuth plane of the antenna. The first radiation pattern is defined by the geometry of the antenna system and the second radiation pattern is defined by the characteristics of the dual polarized radiating elements and the ground plane.” (col. 3, ll. 25-40 and ll. 59-67)
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify Runyon’s invention to include at least another two sets of control circuitry for controlling at least one elevation beam produced on said array reflector, in order to facilitate polarization diversity (col. 2, ll. 25-64). 



Claim 16: Runyon fails to expressly teach wherein said at least two sets of control circuitry comprises an azimuth beamforming network for controlling at least six beams produced by said antenna elements in said row.  
However, Runyon teaches “[t]he ground plane typically has sufficient radio-electric extent in a plane transverse to the antenna to image the radiating elements over a wide coverage area, thereby enabling a radiation pattern within an azimuth plane of the antenna to be independent of any quantity of the radiators.” (Abstract)
Nevertheless, a skilled artisan would recognize that in Fig. 2, Runyon depicts two sets of control circuitry 16 (separated by polarization control network 18), where each control circuitry controls 7 pairs of radiating elements 12, thereby producing seven beams per circuitry (i.e., 14 beams total). 
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to use Runyon’s antenna array such that wherein said at least two sets of control circuitry comprises an azimuth beamforming network for controlling at least six beams produced by said antenna elements in said row, in order to enable a radiation pattern within an azimuth plane of the antenna to be independent of any quantity of the radiators and facilitate dual polarization (abstract). 

Claim 17: As best understood, Runyon discloses the row of antenna array elements according to claim 13, wherein said at least two sets of control circuitry are integrated with said antenna element . 

Claim 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Runyon (cited above) in view of “Watson” (US 2017/0194703). 
Claim 11: Runyon fails to teach at least one fence between adjacent antenna array elements.
Watson discloses at least one fence 320a-320d (Fig. 3; [¶ 49]: “mutual coupling reduction circuit) between adjacent antenna array elements 310a-310e. 
Watson teaches [¶ 25] “[a]s such, in various embodiments, instances of the mutual coupling reduction circuit can be placed between adjacent antenna elements which exhibit relatively high mutual coupling, due to one or both of proximity and polarization. A mutual coupling reduction circuit may be placed between all adjacent radiating bodies, or between one or more selected pairs of radiating bodies, such as adjacent radiating bodies.”
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to employ at least one fence between adjacent antenna array elements of Runyon’s invention, in order to reduce mutual coupling between the antenna elements, thereby enhancing radiation efficiency.  

Claim 18: Runyon fails to teach at least one fence between adjacent antenna array elements.
Watson discloses at least one fence 320a-320d (Fig. 3; [¶ 49]: “mutual coupling reduction circuit) between adjacent antenna array elements 310a-310e. 
Watson teaches [¶ 25] “[a]s such, in various embodiments, instances of the mutual coupling reduction circuit can be placed between adjacent antenna elements which exhibit relatively high mutual coupling, due to one or both of proximity and polarization. A mutual coupling reduction circuit may be 
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to employ at least one fence between adjacent antenna array elements of Runyon’s invention, in order to reduce mutual coupling the antenna elements, thereby enhancing radiation efficiency.  

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Runyon (cited above) in view of “Timofeev” (US 2011/0205119). 
Claim 14: Runyon fails to teach wherein said array comprises five different rows of antenna elements, each row of said five different rows being a duplicate of said single row.
Timofeev discloses wherein said array (Fig. 6) comprises five different rows of antenna elements. 
Although Timofeev is silent regarding each row of said five different rows being a duplicate of said single row, Timofeev teaches [¶ 43] “[i]n other designs based on the modular approach of the present invention, other dual-beam antennas having a different AzBW may be achieved, such as a 25, 35, 45 or 55 degree AzBW, which can be required for different applications.”
Timofeev further teaches [¶ 8] “[a]dvantageously, a better cell efficiency is realized with up to 95% of the radiated power being directed in a desired sector. The antenna beams' shape is optimized and adjustable, together with a very low sidelobes/backlobes.”
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify Runyon’s invention such that said array comprises five different rows of antenna elements, each row of said five different rows being a duplicate of said single row, in . 

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Runyon (cited above) in view of “Jo” (US 7079079). 
Claim 9: Runyon fails to teach wherein a spacing between antenna elements is half a wavelength of an operating frequency.  
Jo teaches "[i]t is known that antenna performance is dependent upon the size, shape and material composition of the antenna elements, the interaction between elements and the relationship between certain antenna physical parameters and the wavelength of the signal received or transmitted by the antenna. These physical and electrical characteristics determine several antenna operational parameters, including input impedance, gain, directivity, signal polarization, resonant frequency, bandwidth and radiation pattern.” (col. 1, second paragraph) 
Nevertheless, the courts have held that a particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to design Runyon’s antenna array such that wherein a spacing between antenna elements is half a wavelength of an operating frequency, in order to obtain tuned antenna operational parameters such as resonant frequency and radiation pattern. 

Claim 20: Runyon fails to teach wherein a spacing between antenna elements is three quarter a wavelength of an operating frequency.

Nevertheless, the courts have held that a particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to design Runyon’s antenna array such that a spacing between antenna elements is three quarter a wavelength of an operating frequency, in order to obtain tuned antenna operational parameters such as resonant frequency and radiation pattern. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Shen et al. (US 2013/0181880), Fig. 1, [¶ 25]. 
Foo (US 2009/0021437), Figs. 1-7, [¶¶ 28-31].
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASAN ISLAM whose telephone number is (571)270-1719.  The examiner can normally be reached on Mon-Fri 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAMEON LEVI can be reached on (571)272-2105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HASAN ISLAM/Primary Examiner, Art Unit 2845